DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the following reasons:
Although the content of the proposed drawing amendment filed 10/26/22 is acceptable, the lines and numbers in Figures 2-6 are faded and not well defined, which will not reproduce well in the published patent. 
Therefore, Applicant is requested to submit new drawings of a better quality in which all lines and numbers are sufficiently dark, well defined and of consistent size/thickness. No new matter should be added.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-2, 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1
On line 17, the limitation “the entire deck” lacks proper antecedent basis, thereby rendering the claim indefinite.
On line 19, the limitation “a hull component” renders the claim indefinite. It is not sufficiently clear if it is same or different from the inflatable hull component set forth earlier on line 2 of the claim.

Allowable Subject Matter
Claims 1-2, 4 and 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The examiner recommends the following amendment as a courtesy guidance to overcome the above rejection:
… an inflatable hull component (4) with two lateral arms (7a, 7b) which form a receptacle, wherein the inflatable hull component (4) has an upper surface defining a deck (13) of the inflatable surfboard; and 
… at a stern end of the surfboard (1), 
… a ratchet (3la, 31b) and in that the [[ deck (13)  has a single narrow U-shaped gap (22) with the hull component which forms a contact line between the drive unit (6) and [[ the hull component (4).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KR-102387698 and KR-20220080234 each shows a surfboard comprising drive unit received within a receptacle of an inflatable hull component

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY VASUDEVA whose telephone number is (571)272-6689. The examiner can normally be reached 6:00 am - 3:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AJAY VASUDEVA/Primary Examiner, Art Unit 3617